Citation Nr: 1234265	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  04-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date for a total disability rating for compensation based on individual unemployability (TDIU) before to July 31, 2004. 

2.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) higher than 50 percent before November 3, 2004, and an initial rating higher than 70 percent from November 3, 2004. 

3.  Entitlement to an increased rating for residuals of fractures of the distal medial malleolus and distal fibula with post-traumatic arthritis of the right ankle (right ankle disability), currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to October 1969 and from October 1973 to February 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2003 and in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in January 2010, the Board, in part, granted an earlier effective date for the TDIU claim and denied the claims for increase for PTSD and for the right ankle disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).

In March 2012, the Veterans Court issued a memorandum decision that, in part, vacated and remanded the Board's decision on the claim for an earlier effective date for a TDIU and the claims increase for PTSD and for the right ankle disability.  

The TDIU claim on an extraschedular basis before April 14, 2003, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  It was factually ascertainable that from April 14, 2003, the Veteran was unable to follow a substantially gainful occupation as a result of service-connected disabilities. 






2.  Before November 3, 2004, PTSD did not produce occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, under the General Rating Formula for Mental Disorders, and the symptoms associated with the diagnosis of PTSD under DSM-IV do not approximate or equate to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders despite the complaints of suicidal ideation and a GAF score of 40. 

3.  From November 4, 2004, PTSD is manifested by a disability picture that equates to occupational and social impairment with deficiencies in most areas under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of PTSD under DSM-IV, but the symptoms do not more nearly approximate or equate to total occupational and social impairment under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of PTSD under DSM-IV despite the complaints of suicidal ideation .

4.  The right ankle disability is manifested by marked limitation of motion without ankylosis or malunion at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 14. 2003, for a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

2.  The criteria for a rating higher than 50 percent rating for PTSD before November 3, 2004, are not met; the criteria for an initial rating higher than 70 percent for PTSD from November 3, 2004, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 



3.  The criteria for a rating higher than 20 percent for a right ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for increase for the right ankle disability, the RO provided the pre- and post- adjudication VCAA notice by letters, dated in March 2003, in May 2003, in March 2006, in August 2006, and in July 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment. 

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provision for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 



To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by a statement of the case in September 2007 and supplemental statement of the case in November 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

On the initial rating for PTSD and the effective date claim for the TDIU, the RO provided pre-adjudication VCAA notice by letters, dated in March and in May 2003, on the underlying claims of service connection.  Where, as here, service connection has been granted and an initial disability rating or effective date has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher initial higher rating and for the earlier effective date claim, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim. 



The RO has obtained service records and VA records.  Also, the Veteran has been afforded VA examinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 
The Board finds that the VA examinations are adequate to decide the claims because after a review of the record the VA examiners provided opinions as to the severity of PTSD and of the right ankle disability that allows the Board to rate the disabilities under all applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In a rating decision in November 1985, the RO reduced the 10 percent rating for traumatic arthritis of the right ankle to noncompensable.  The Veteran appealed the rating decision to the Board.  In a decision in October 1986, the Board denied a compensable rating for residuals of a fracture of the right medial malleolus and distal fibula, including traumatic arthritis of the right ankle. 

In the rating decision in August 2003, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 20, 2003, the date of receipt of the claim.  In the rating decision, the rating for traumatic arthritis of the right ankle was increased to a 10 percent, effective February 20, 2003, but a noncompensable rating for residuals of a fracture of the right medial malleolus and distal fibula was continued. 




In a rating decision in February 2004, the RO increased the rating from 30 percent to 50 percent for PTSD, effective February 20, 2003.  The RO also granted a separate 10 percent rating for residuals of a fracture of the right medial malleolus and distal fibula was continued effective February 20, 2003. 

In the rating decision in August 2006, the RO increased the rating from 50 percent to 70 percent for PTSD, effective November 4, 2004.  The combined rating of the service-connnected disabilities was 70 percent from April 14, 2003.  The RO also granted a TDIU effective July 31, 2004.  

In addition, the RO found clear and unmistakable error in rating separately the Veteran's service connected traumatic arthritis of the right ankle and residuals of a fracture of the right medial malleolus and distal fibula as and consolidated them as one right ankle disability as well as assigned them a single 20 percent rating effective February 20, 2003.

Facts

During the Veteran's second period of service, he was in a motorcycle accident, resulting in a fracture and dislocation of the right ankle with fractures of the right medial and lateral malleolus and the distal fibula.  He was treated with closed reduction and casting. 

In April 1984, VA personnel records show that the Veteran resigned his employment as medial clerk and typist. 

In 1985, the U.S. Postal Service notified the Veteran that he was medically unsuitable for the position of part-time mail handler due to degenerative arthritis of the right ankle, which was not compatible with activities required for that employment position. 




VA records from January to March 2003 show that on January 15, 2003, the Veteran was evaluated for symptoms of depression, anxiety, insomnia, nightmares, and having flashbacks of events in Vietnam.  It was noted that he had lost his job in telemarketing and was unemployed, but had 60 hours of college education.  

In February 2003, there was the assessment of questionable PTSD and later in February 2003 PTSD was diagnosed.  In February 2003, a VA discharge summary and treatment records indicated that the Veteran was unemployed.  It was also noted in February 2003 that the Veteran had worked at various telemarketing jobs over the last several years, but he had difficulty maintaining employment due to multiple absences from an inability to sleep at night.  

In February 2003, VA records show that the Veteran complained of suicidal ideation without a plan or intent.  Also his Global Assessment of Functioning (GAF) scores ranged from 40 to 60.  In February 2003, the GAF score was 40.

In February 2003, VA records show that the Veteran complained of right ankle pain.  

In a statement, received on February 20, 2003, the Veteran requested service connection for PTSD and an increased rating for his right ankle disability. 

On VA examination in May 2003, the Veteran stated that he had operated a dental laboratory for 20 years, ending in 1995, and that he had recently got a job as a communications consultant.  It was noted that the Veteran had first sought treatment for PTSD in 2003 and he had been hospitalized in February 2003 for depression.   It was noted that the Veteran took medication for depression and anxiety and that he continued to have nightmares, four to five times weekly, and flashbacks daily.  His symptoms included avoidance behavior, detachment, startle reaction, and sleep disturbance, rarely sleeping more than five hours a night.  It was noted that the Veteran had 30 hours of college.  It was also noted that he got along with his ex-wives and his children.  


On mental status evaluation, the Veteran appeared nicely dressed and groomed.  He was oriented and his hygiene and behavior were appropriate.  His mood was sad and his affect was blunted.  He was able to communicate effectively with the examiner and his speech was normal in rate and volume.  No panic attacks were noted or described.  He had no gross delusions, hallucinations, illusions, or obsessional rituals.  His thought processes appeared to be intact and goal directed.  There was no impairment of judgment or abstracting thinking.  His recent and remote memories were intact and there was no suicidal or homicidal ideation.  The GAF score was 65 and it had been no higher in the past year.  

The VA examiner stated that the Veteran was capable of managing his own finances and he had no difficulty performing the activities of daily living, but he was impaired when relating to others on a social basis. 

On VA medical examination in May 2003, the Veteran complained of intermittent right ankle pain with each occurrence lasting for a few days.  His ability to perform daily functions was affected when he applied a lot of weight which caused pain and made him limp.  Also, he could not make any quick change when walking and applying weight on the right foot.  His symptoms were affected by the weather and by walking.  Standing or walking for long periods of time caused a throbbing pain, but not incapacitation.  He took a pain medication.  He had not received treatment and he had not lost time from work because of the right ankle.  He was unable to climb stairs, walk, shop, perform gardening activities, or push a lawn mower, because he could not apply weight on his right foot. 

The Veteran's occupational history included a communications consultant, a position he had for the past five years, but he was currently employed in a different job.  

On physical examination, gait was within normal limits.  The leg lengths were equal.  There was no sign of abnormal weight bearing, although the Veteran used a cane for walking due to pain of the right tibia, fibula, and ankle. 


On examination of the right tibia and fibula, the ankle bone was more prominent medially.  Right knee flexion was normal for 140 degrees and extension was normal to zero degrees.  Right knee motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The appearance of the right ankle was within normal limits.  Dorsiflexion of the right ankle was normal to 20 degrees and plantar flexion was to 40 degrees with normal plantar flexion being 45 degrees.  Right ankle motion was additionally limited by pain and pain had the major functional impact, but there was no additional limitation due to fatigue, weakness, lack of endurance or incoordination. 

X-rays of the right tibia and fibula showed old healed fractures and prominent callus and angulation at the fracture site of the right fibula.  There were degenerative arthritic changes in the right ankle.  Small loose bodies were likely present but there was no evidence of acute findings. 

VA records show that in June 2003 the GAF score was 55.  

On November 4, 2004, the Veteran complained that his medication might be too weak because he had difficulty falling asleep.  He felt that his PTSD, which he continued to struggle with, was responding to medication.  The Veteran's symptoms included intrusive thoughts, occasional nightmares, and avoidance behavior, but not flashbacks.  The Veteran viewed himself as a loner. His speech was normal in rate and volume and was clear and spontaneous.  His mood was mildly depressed.  He was oriented and his attention and concentration spans were intact.  His recent and remote memories were intact.  There was no suicidal or homicidal ideation.  His judgment, insight, and abstraction ability were fair.  The GAF score was 48. 

VA records dated in July 2003, in November 2007, and in March 2008, show that the Veteran complained of right ankle pain with flare-ups.





Information from former employers shows that the Veteran had worked as a telemarketing sales representative from September 2000 to June 2001, but had abandoned the job.  He then worked in marketing from February to May 2003, but quit.  He worked as a dental technician from March to July 2004, but the job was terminated because he had a lot of pain in his leg and had to sit down on the job and pain medication cause him to over sleep. 

VA records show that in February 2005 the Veteran was mildly depressed.  He was oriented and his attention and concentration were intact.  The GAF score was 48.  In August 2005, he was mildly depressed and his mood was mildly agitated.  The GAF score was 47.  

In November 2005, the Veteran reported that he had quit his employment at VA from 1981 to 1983 because he had not gotten a promotion he wanted.  He then worked for 15 years at his own business, but in 1998 his lab was shut down.  He and his wife then divorced and he had since worked at random jobs.  His GAF score was 47.

Later in November 2005, the Veteran complained of homicidal and suicidal ideation.  On mental status examination, the Veteran became mildly agitated when talking about dealings with VA about benefits.  His speech was normal in rate and tone.  He had no increased or decreased agitation.  His hygiene was good.  His mood was depressed and agitated.  His affect was consistent with this mood.  There was no emotional liability.  He was oriented and his recent and remote memory, as well as his concentration ability, was intact.  His thought processes were goal-directed.  There was no looseness of associations.  The GAF score was 35. 

On VA psychiatric examination in December 2005, the Veteran reported having had a precipitous increase in symptoms since being notified by VA that further evaluations were needed.  He had been admitted for VA psychiatric hospitalization.  




The notification had allegedly erased his treatment gains and was now acutely symptomatic with depression and homicidal ideation.  He stated his symptoms were not in remissions, that he had been unemployed since June 2004, and that he had not looked for work because he knew he could not adapt to a work-setting after failing over so many years at many different jobs. 

The Veteran stated that he had no social life, but he spent his time watching television or with his Vietnam buddies.  He avoided crowds.  He reported having failed in adapting to civilian life.  He reported being unable to take orders from others.  He could not tolerate criticism and this had caused him to lose jobs.  The GAF score was 50 which was consistent with the assessments made by the Veteran's PTSD team when hospitalized in November. 

On VA orthopedic examination in March 2006, the Veteran stated that he was last employed about two years ago.  He complained of constant pain of the right ankle, which increased with standing more than a minute, walking, on weight-bearing or climbing stairs.  Avoidance or discontinuation of e activities improved but did not completely relieve his pain. 

On physical examination, the Veteran walked into the clinic without assistance.  He had an exaggerated right antalgic gait, using a cane in the right hand in a tandem fashion.  His boots had a slight increase in wear pattern to the left heel.  He was unable or unwilling to perform heel-toe walking.  Motor strength of the lower extremities was 5/5 throughout.  The deep tendon reflexes were 2+ and symmetrical but he complained of a burning sensation to light touch below the right knee. 

There was a slight decrease in muscle mass of the right lower extremity, with hypertrophic changes to the medial malleolus and palpable thickening of the right fibula at the junction of the middle and distal one-third.  The right calf was 2 cms. smaller in circumference than the left.  




There was tenderness diffusely to palpation about the right lower extremity which was not localized to the medial or lateral malleolus or to the described fibular thickening.  Right ankle dorsiflexion was to 10 degrees and plantar flexion was to 10 degrees and further motion was limited due to pain and volitional guarding.  Right ankle motion was accompanied by complaint of pain throughout.  There was no evidence of instability.  There was decreased flexibility of the right ankle due to both arthrofibrotic and osteoarthritic change. 

X-rays revealed a healed fracture at the junction of the middle and distal one-third of the right fibula, in excellent position and alignment and a healed medial malleolar fracture which was also in excellent position and alignment but with evidence of tibiotalar post-traumatic arthritic change. 

There was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance, e.g., with repetition, except as noted.  Of these, subjective pain appeared to have the greatest functional impact. 

It was noted that the fracture of the medial malleolus and distal fibula were precursors and the cause of post-traumatic arthritis of the right ankle, which did not preclude seeking or maintaining significantly gainful employment of a sedentary nature. 

VA records show that in March 2006 the Veteran had been hospitalized in November and February for PTSD symptoms.  The GAF score was 47.  In October 2006, the GAF score was 50.  In January, May, and again in June 2007, the GAF scores were 60.  In December 2007, the GAF score was 50.

In March 2008, the Veteran was described as oriented and his attention and concentration were intact.  His recent and remote memories were intact.  The GAF score was 52. 


In July 2008, the GAF score was 55 and in October 2008 it was 55. 

Effective Date before July 31, 2004, for a TDIU

Under 38 C.F.R. § 3.400(o)(1), the effective date for a TDIU is either the date of receipt of the current claim or date entitlement arose, whichever is later.  The exception allows for the date it was factual ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date. 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more; and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. None of which apply to the service-connected disabilities. 

In a rating decision in September 2004, the RO increased the rating for PTSD to 50 percent, effective February 20, 2003.  The Veteran's other service connection disabilities were: residuals of a right ankle fracture and arthritis, each rated 10 percent; tinnitus, rate 10 percent; and malaria, left knee scar, low back pain, a right heminephrectomy, dermatophytosis, a laparotomy scar, and bilateral hearing loss, each rated noncompensable.  The combined rating was 60 percent from February 20, 2003. 



In the rating decision in August 2006, the RO increased the rating for PTSD to 70 percent, effective November 4, 2004.  The RO increased the rating for the low back disability to 10 percent and increased the rating for a laparotomy scar to 10 percent.  There was no change in the ratings of the other service-connected disabilities.  The effect on the combined rating was an increase to 70 percent from April 14, 2003. 

The record shows that the Veteran's has two or more service-connected disabilities, but the Veteran did not meet the combined rating of 70 percent before April 14, 2003.  The Veteran's claim for a TDIU was received at the RO on September 10, 2003. 

Under the exception to the general rule, the question is whether it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities within 1 year of September 10, 2003, date of receipt of the claim for increase and the date of April 14, 2003, when the Veteran had meet the percentage requirements of 70 percent rating. 

The record shows that from February 2003 to May 2003 the Veteran worked about three months as a telemarketer and he worked as a dental technician for five months in 2004.  Although employers reported that no concessions were made because of the Veteran's disabilities and the reason for terminating employment was that the Veteran quit, the Veteran stated that he was unemployed and he complained of difficulty working because of adverse symptomatology caused by his PTSD (i.e., difficulty maintaining employment due to multiple absences from an inability to sleep at night).  

The Board finds that the Veteran was employed for only eight months out of 24 months, which is not following a substantial gainful occupation, and that while the Veteran quit his jobs, PTSD and the right ankle disability were factors.  




The Board therefore concludes that a reasonable doubt exist as there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of unemployability.  And that the effective date for the TDIU claim is April 14, 2003, the date the Veteran met the schedular criteria for TDIU, which was within the one period before the Veteran's TDIU claim was received by VA on September 10, 2003, applying 38 C.F.R. § 3.400(o)(2). 

Rating Policy 

A rating for a service-connected disability is determined by comparing current symptoms with criteria in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

A higher rating is assigned if it more nearly approximates the criteria therefore.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510   (2007) (staged ratings may be assigned during the appeal of any increased rating claim). 

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 


The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  






Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM IV.  

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). 

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Also see Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  








A Rating for PTSD before November 3, 2004

From the initial grant of service connection from February 20, 2003, until November 3, 2004, while VA record on one occasion in February 2003 reported a GAF of 40, VA records from February 2003 to June 2003 and a report of VA examination in May 2003 show GAF score of 65 in May 2003 and of 55 in June 2003 which despite the one earlier lower score the Board finds indicative, at most, of moderate difficulty in occupational and social functioning, for example, few friends and conflicts with peers or co-workers.  The Board has reached this conclusion because the higher GAF scores found in the subsequent treatment records as well as the VA examination are more consistent with the objective adverse symptomatology seen in the treatment records for this time periods and there was insufficient supporting rational for the lower GAF score.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its relationship to other items of evidence).

Although the Veteran did have difficulty adapting to a work environment in which he had to follow orders and complained of suicidal ideation on one occasion, he returned to school and did not have a plan or intent.  Moreover, the record was negative for other indications that the adverse symptomatology caused by his PTSD met the criteria for a higher evaluation including obsessional rituals, impaired speech, near continuous panic or depression affecting his ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal hygiene. 









Based on the VA records, the report of VA examination, and statements of the Veteran, the symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of PTSD under the DSM-IV, the Board finds that the disability picture did not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for a 70 percent or higher rating. 

For the above reasons, the preponderance of the evidence is against a rating higher than 50 percent for PTSD before November 4, 2004, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

A Rating for PTSD from November 4, 2004

Although the Veteran has significant occupational and social impairment, complained of suicidal and homicidal ideation on one occasion, stopped working, and was assigned a GAF score of 35 on one occasion, neither gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, nor memory loss for names of close relatives, own occupation, or own name has not been shown at any time during the appeal under the General Rating Formula.  And the symptoms attributable to PTSD under DSM-IV are not the equivalent to total occupational and social impairment under the General Rating Formula at any time during the appeal period. 

Therefore, since November 4, 2004, the criteria for a 100 percent schedular rating for PTSD have not been met. 





The Right Ankle Disability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 post-traumatic arthritis is rated on the basis limitation of motion under the appropriate Diagnostic Codes for the specific joint. 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5271, a 20 percent rating is the maximum schedular rating for limitation of motion of the ankle, equating to marked limitation of motion.  

Therefore, the Board finds that the claim for an increased rating for the right ankle disability under Diagnostic Code 5272 must be denied as a matter of law despite the documented complaints of pain seen in the treatment records because the Veteran is already receiving the maximum rating possible under this rating criteria.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Under Diagnostic Code 5270, the criteria for a rating higher than 20 percent, that is, 30 percent, are ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  





However, the Board finds that the criteria for a higher rating under Diagnostic Code 5270 have not been met given the fact that the record id negative for a diagnosis of ankylosis of the ankle, that is, fixation of the joint.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate a service-connected disability as ankylosis).  Therefore, the claim for an increased rating under Diagnostic Code 5270 must also be denied.

Under Diagnostic Code 5262, the criteria for a rating higher than 20 percent, that is, 30 percent, are impairment of the tibia and fibula with malunion and marked ankle disability.  

However, the Board finds that the criteria for a higher rating under Diagnostic Code 5262 have not been met given the fact that X-rays found in the claims file show the fracture sites are well-healed without evidence of malunion or malalignment.  Therefore, in the absence of evidence of malunion of the tibia or fibula, the claim for an increased rating under Diagnostic Code 5262 is also denied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

While the Veteran does experience pain, the pain does not raise to the level of additional functional loss. See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain.

Accordingly, the Board finds that the criteria for a schedular rating higher than 20 percent the right ankle disability have not been met at any time during the pendency of the appeal.  See Hart, 21 Vet. App. at 509-510. 





Extraschedular Consideration


Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for additional or more severe symptoms, which have not been shown.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, the disability pictures are encompassed by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. §3.321(b)(1).





ORDER

An effective date of April 14, 2003, is granted for the total disability rating for compensation based on individual unemployability on a schedular basis, subject to the law and regulations, governing the award of monetary benefits. 

A rating higher than 50 percent before November 3, 2004, and a rating higher than 70 percent from November 3, 2004, for posttraumatic stress disorder is denied. 

A rating higher than 20 percent for residuals of fractures of the distal medial malleolus and distal fibula with post-traumatic arthritis of the right ankle is denied. 


REMAND

The Board has decided the claim for total disability rating for compensation based on individual unemployability on a schedualar basis under 38 C.F.R. § 4.16(a).  The remaining question raised by the record is whether the Veteran was entitled to a total disability rating on an extraschedular basis before April 14, 2003, that is, before the minimum percentage requirements were met under 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  If the benefit is denied, then provide the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


